Name: Commission Regulation (EC) NoÃ 760/2006 of 18 May 2006 amending Council Regulation (EC) NoÃ 1184/2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan
 Type: Regulation
 Subject Matter: Africa;  international affairs;  international security;  international law;  civil law
 Date Published: nan

 19.5.2006 EN Official Journal of the European Union L 132/28 COMMISSION REGULATION (EC) No 760/2006 of 18 May 2006 amending Council Regulation (EC) No 1184/2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1184/2005 imposing certain specific restrictive measures directed against certain persons impeding the peace process and breaking international law in the conflict in the Darfur region in Sudan (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1184/2005 lists the natural or legal persons, entities or bodies covered by the freezing of funds and economic resources under that Regulation. (2) Acting pursuant to Security Council resolution 1672 (2006), the Committee established pursuant to resolution 1591 (2005) has amended the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1184/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 193, 23.7.2005, p. 9. ANNEX The following natural persons shall be added to Annex I to Council Regulation (EC) No 1184/2005: 1. Gaffar Mohamed ELHASSAN Title: Major General. Other information: Commander of the Western Military Region for the Sudanese Air Force. 2. Sheikh Musa HILAL Other information: Paramount Chief of the Jalul Tribe in North Darfur. 3. Adam Yacub SHANT Other information: Sudanese Liberation Army Commander. 4. Gabril Abdul Kareem BADRI Other information: Field Commander of the National Movement for Reform and Development.